UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 NEW ASIA ENERGY, INC. (Full Name of Registrant) FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): x Form 10-K ¨ Form 20-F o Form 11-K o Form 10Q o Form N-SAR For Period Ended: December 31, 2016 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-QSB o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRATION INFORMATION NEW ASIA ENERGY, INC. (Exact name of registrant as specified in its charter) Colorado 000-54171 26-1381565 (State of incorporation) (Commission File Number) (IRS Employer No.) Level 23, Nu Tower 2, JalanTun Sambanthan
